FILED
                           NOT FOR PUBLICATION                                 FEB 11 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ANGELA D. WALTON,                                No. 11-56023

              Plaintiff - Appellant,             D.C. No. 2:11-cv-02445-R-FMO

  v.
                                                 MEMORANDUM*
MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS INC.; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                           Submitted February 7, 2013**
                              Pasadena, California

Before: CALLAHAN, IKUTA, and HURWITZ, Circuit Judges.

       Plaintiff-Appellant Angela D. Walton appeals the district court’s order

dismissing her complaint against Defendants-Appellees Mortgage Electronic

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          1
Registration Systems, Inc. (“MERS”), Chase Home Loan Finance, LLC, and Chase

Home Finance, LLC (collectively, “Appellees”). The parties are familiar with the

facts of the case and we do not repeat them here. We have jurisdiction pursuant to

28 U.S.C. § 1291, and we affirm.

      Most of Walton’s claims are predicated on her contention that the Appellees

lacked authority to make transfers of various interests in the deed of trust and

foreclose. We have previously rejected claims challenging foreclosure proceedings

predicated on MERS’s involvement. Cervantes v. Countrywide Home Loans, Inc.,

656 F.3d 1034, 1041–46 (9th Cir. 2011). The California courts agree. See, e.g.,

Herrera v. Fed. Nat’l Mortg. Ass’n, 205 Cal. App. 4th 1495, 1498, 1503–08

(2012). Additionally, there is no requirement that a trustee consent to a

substitution of trustee. See Cal. Civ. Code § 2934a(d). In addition, MERS’s role

and the lender’s authority to substitute the trustee were disclosed to Walton in the

deed of trust. Consequently, the district court correctly dismissed Walton’s claims

to the extent that they were based on Appellees’ alleged lack of authority.

      Walton’s remaining claims and allegations are either legally infirm or

factually implausible. The contentions in her brief that the deed of trust was forged

are contradicted by her admissions in her verified complaint that she borrowed the

money and signed the deed of trust. Additionally, even if the notary’s certification


                                          2
on the deed of trust was false, as she contends, she has not plausibly alleged that it

injured her. Walton cannot prevail on her negligence claim because even if

Appellees kept inaccurate records, she admits that she fell behind on her payments

and has not alleged that she could have avoided default. Walton’s claims

predicated on California Civil Code § 2932.5 fail because that provision only

applies to mortgages, not deeds of trust. Herrera, 205 Cal. App. 4th at 1508–10.

Assuming California Civil Code § 2923.5 is applicable, Walton’s claims predicated

on that section also fail because the sole remedy available under that section “is a

postponement of the sale before it happens.” Mabry v. Superior Court, 185 Cal.

App. 4th 208, 235 (2010). As the foreclosure sale here has already occurred, that

remedy is no longer available. Walton has also not alleged that she suffered the

prejudice or injury necessary to state a claim for wrongful foreclosure or for

cancellation under California Civil Code § 3412. Even if her contentions are true,

she is not an injured party, the injured parties are the true owners of her loan. See

Herrera, 205 Cal. App. 4th at 1507-08.

      The district court did not abuse its discretion in dismissing Walton’s

complaint with prejudice because any amendment would be futile. See McQuillion

v. Schwarzenegger, 369 F.3d 1091, 1099 (9th Cir. 2004).

      AFFIRMED.


                                           3